Citation Nr: 1646258	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-26 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 2009, for the grant of service connection for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for hepatitis C prior to March 22, 2016, and in excess of 20 percent from March 22, 2016.

3.  Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for hypertension.

4.  Entitlement to a compensable rating for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1966 to July 1969, including service in Vietnam.  He is the recipient of, among other things, the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2011, the Veteran filed a Notice of Disagreement to the September 2010 rating decision regarding his disagreement with the assigned rating and effective date for service-connected hypertension.  38 C.F.R. § 20.200.  The RO issued him a Statement of the Case (SOC) in February 2011.  He thereafter informed VA that he was electing the Decision Review Officer (DRO) process over the traditional appeals process.  Thereafter, in May 2011, the DRO issued a SOC continuing the assigned noncompensable rating and effective date of May 8, 2001, for the grant of service connection for hypertension.  The RO received the Veteran's Substantive Appeal on October 12, 2011, which was more than sixty days after the issuance of the SOC and more than one year after notice of the September 2010 rating decision.  It is therefore untimely.  See 38 C.F.R. § 20.302.  Nonetheless, the RO subsequently issued a Supplemental SOC in February 2012 which included the effective date and disability rating issues, and the Veteran thereafter continued to submit evidence and argument in support of these claims.  Thus, the Board finds that the issue of the timeliness of the Substantive Appeal filed with respect to the September 2010 rating decision has been implicitly waived by the RO's actions in this case.  See 38 C.F.R. § 20.101(d); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute an implicit waiver of the requirement for filing a timely Substantive Appeal).

In September 2016, the Veteran testified before the undersigned at a Board video conference hearing.  The Veteran elected to testify at the hearing without a representative.  A transcript of the hearing is of record.  

In June 2016, the Agency of Original Jurisdiction (AOJ) received a VA Form 21-566EZ from the Veteran requesting service connection for erectile dysfunction claimed as secondary to prescribed medication for his service connected hypertension.  He again raised this claim at the Board hearing in September 2016, as well a claim for service connection for fatigue as secondary to prescribed medication for his service connected hypertension.  These matters have not been developed for appellate review and are referred to the AOJ for appropriate action.

The issue of entitlement to a compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the Board hearing in September 2016, the Veteran requested that his appeal as to the issue of entitlement to an effective date earlier than July 28, 2009, for the grant of service connection for hepatitic C be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, at the Board hearing in September 2016, the Veteran requested that his appeal as to the issue of entitlement to a rating greater than 10 percent for hepatitic C prior to March 22, 2016, and in excess of 20 percent from March 22, 2016, be withdrawn.

3.  The Veteran was diagnosed as having hypertension in 2000.

4.  In a June 2004 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal the decision nor submit new and material evidence as to the claim within one year of the denial.

5.  In December 2008, the Veteran filed an application to reopen the claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to an effective date earlier than July 28, 2009, for the grant of service connection for hepatitic C have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to a rating in excess of 10 percent for hepatitis C prior to March 22, 2016, and in excess of 20 percent from March 22, 2016, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for entitlement to an effective date earlier than May 8, 2001, for the grant of service connection for hypertension, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or his authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

Here, at the September 2016 video conference hearing and before a final decision was promulgated by the Board, the Veteran withdrew his claims for an earlier effective date for the grant of service connection for hepatitic C and for a rating in excess of 10 percent for hepatitis C.  See Board Hearing transcript pg. 2.  Thus, there remain no allegations of errors of fact or law for appellate consideration, and the appeal of these issues must be dismissed.


II. Effective Date Earlier than May 8, 2001, for the Grant of Service Connection for Hypertension

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (2015).

The issue in this case is the propriety of the effective date assigned for the grant of service connection for hypertension.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

In regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) and (d).  VA has obtained the Veteran's service treatment records, post-service medical treatment records, and the Veteran's statements in support of his claim.  As noted, the Veteran testified at a Board video conference hearing in September 2016.  During the hearing the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  Accordingly, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's requirements.  The claim for entitlement to an earlier effective date for the grant of service connection for hypertension is thus ready to be considered on the merits. 

Law and Regulations

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

Moreover, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114 (a)(3).  

Diabetes mellitus was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under § 3.309(e) effective May 8, 2001.  See 66 Fed Reg 23 166 (May 8 2001); Liesegang v Sec'y of Veterans Affairs, 312 F 3d, 1368, 1378 (Fed. Cir. 2002) (holding that the effective date of the presumption should be May 8, 2001, not July 9, 2001, pursuant to 38 U.S.C. § 1116 (c)(2)).  

Also, following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816 (b)(1)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The term "covered herbicide diseases" includes diabetes mellitus.  38 C.F.R. § 3.816 (b)(2)(i) (2015).  However, the regulation only applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, which is this case is May 8, 2001.  38 C.F.R. § 3.816 (c).  Here, the Veteran did not file a claim for service connection for diabetes mellitus until September 2001.  It is notable to point out that with respect to the law and regulations regarding presumptive service connection for disabilities due to herbicide exposure and the effective dates, although diabetes mellitus is listed as a presumptive disability, hypertension is not.  See 38 C.F.R. § 3.309(e), Note 2.


Discussion

VA outpatient treatment records reflect diagnoses of diabetes mellitus as early as 1998, and hypertension as early as 2000.  The Veteran filed an initial claim for service connection for diabetes mellitus II in September 2001.  As this claim was filed within one year of the liberalizing regulation for diabetes mellitus, the Veteran was granted an effective date of the liberalizing regulation, i.e., May 8, 2001.  As far as hypertension, the RO noted in its initial decision in June 2004 which denied service connection for hypertension that the Veteran did not actually file a claim for this disability; rather, the RO explained that the claim was being inferred based on the "close relationship between diabetes and hypertension."  Nevertheless, the RO went on to deny service connection for hypertension on the basis that the evidence did not establish a nexus between the Veteran's service-connected diabetes mellitus and his hypertension.  See 38 C.F.R. § 3.310.  While the Veteran initiated an appeal of the June 2004 rating decision by filing a Notice of Disagreement in June 2004, he notified the RO by telephone and in writing in July 2004 that he was not appealing the issue of service connection for hypertension, but rather was appealing the assigned rating for his service-connected diabetes mellitus.  Thus, as the issue of entitlement to service connection for hypertension was not perfected for appellate review, the June 2004 rating decision as it pertains to this issue is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103.  

The Veteran initially filed to reopen a claim for service connection for hypertension in December 2008.  The RO denied the claim in June 2009.  The Veteran initiated an appeal of this decision by filing a Notice of Disagreement in July 2009.  See 38 C.F.R. § 38 C.F.R. § 20.200.  However, by rating decision in September 2010, the RO granted service connection for hypertension as being secondary to the Veteran's service-connected diabetes mellitus and assigned May 8, 2001, as the effective date for the grant.  The Veteran asserts that the effective date should go back the date he was initially diagnosed as having hypertension, in March 2000.

As noted above, pertinent regulation regarding reopened claims provides for an effective date which is the later of the date of receipt of claim (to reopen) or date entitlement arose.  38 C.F.R. § 3.400(r).  Here, considering that the Veteran was diagnosed as having hypertension in 2000, the later date is the Veteran's December 2008 claim to reopen.  Nonetheless, the AOJ assigned the Veteran an effective date of May 8, 2001, which is the effective date of the liberalizing law adding diabetes mellitus to the list or presumptive disabilities under 38 C.F.R. §§ 3.307, 3.309(e).  Thus, the RO assigned the Veteran the same effective date for its grant of service connection for hypertension as it did for its grant of service connection for diabetes mellitus.  Under these circumstances, the Board finds that the Veteran is not entitled to a date any earlier than May 8, 2001.  

Accordingly, the appeal for an effective date earlier than May 8, 2001, for the grant of service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than July 28, 2009, for the grant of service connection for hepatitis C is dismissed.

Entitlement to a rating in excess of 10 percent for hepatitis C is dismissed.

Entitlement to an effective date earlier than May 8, 2001, for the grant of service connection hypertension is denied.


REMAND

The Veteran testified before the Board in September 2016 that he disagrees with the noncompensable rating for hypertension and he asserts that his symptoms warrant a compensable evaluation.  He reported that if he was not taking prescribed medication for hypertension, his blood readings would be higher, and that because of such medication he has developed secondary disabilities and symptoms.  Although the Veteran recently underwent a VA examination for hypertension in March 2016, the Board finds that a new examination is warranted in light of the Veteran's hearing testimony assertions of a worsening disability picture and to ensure that this disability is properly evaluated.  38 U.S.C.A. § 5103A(d).  Updated VA treatment records should also be secured from January 2016 to present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records from January 2016 to present.

2.  Schedule a VA examination to determine the severity of the Veteran's hypertension and the nature and etiology of any claimed symptoms.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings, including blood pressure readings, should be set forth in detail.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


